Opinion of the Court

EVERETT, Chief Judge:
I
Contrary to his pleas, Captain Michael A. Johanns was found guilty by general court-martial of four specifications of conduct unbecoming an officer, in violation of Article 133 of the Uniform Code of Military Justice, 10 U.S.C. § 933, and one specification of conduct prejudicial to good order and discipline or of a nature to bring discredit on the armed forces, in violation of Article 134, UCMJ, 10 U.S.C. § 934. The court members sentenced him to dismissal from the armed forces on July 2, 1982. The convening authority approved these findings of guilty and the sentence. The United States Air Force Court of Military Review on October 26, 1983, set aside three of the findings of guilty under Article 133 and ordered a rehearing on sentence on the remaining findings of guilty. 17 M.J. 862. A government motion for reconsideration of this decision was denied by that Court on December 7,1983.
On December 16, 1983, the Judge Advocate General of the Air Force, pursuant to Article 67(b)(2), UCMJ, 10 U.S.C. § 867(b)(2), certified the following questions for review by this Court:
I
UNDER THE CIRCUMSTANCES OF THIS CASE, WAS THE COURT OF [MILITARY] REVIEW CORRECT IN NOT SUSTAINING CONVICTION OF CONDUCT UNBECOMING AN OFFICER IN VIOLATION OF ARTICLE 133 AS TO SPECIFICATIONS 2, 3, AND 4 OF CHARGE I?
II
IF THE FOREGOING IS ANSWERED IN THE AFFIRMATIVE, WAS THE COURT OF MILITARY REVIEW CORRECT IN NOT SUSTAINING A CONVICTION OF CONDUCT TO THE PREJUDICE OF GOOD ORDER IN VIOLATION OF ARTICLE 134 AS TO SPECIFICATIONS 2, 3 AND 4 OF CHARGE I?
Thereafter, on July 6, 1984, this Court granted the accused’s cross-petition for review of the following question raised by appellate defense counsel:
III
WHETHER SPECIFICATION OF CHARGE I AND CHARGE II SHOULD HAVE BEEN DISMISSED AS THAT SPECIFICATION WAS MULTIPLICIOUS FOR FINDINGS PURPOSES WITH SPECIFICATION 1 OF CHARGE I.
The above questions were raised with respect to the findings of guilty entered at the accused’s trial on the following charges and specifications:
CHARGE I: Violation of the Uniform Code of Military Justice, Article 133. Specification 1: In that CAPTAIN MICHAEL A. JOHANNS, United States Air Force, 91st Strategic Missile Wing, did, at Minot Air Force Base, North Dakota, on or about 5 October 1981, wrongfully, dishonorably, and disgracefully have sexual intercourse with Donna R., Sergeant, United States Air Force, the said Sergeant Donna R. being, at that time, the lawful wife of an active duty enlisted member of the United States Air Force, contrary to the customs and traditions of the armed forces of the United States. Specification 2: In that CAPTAIN MICHAEL A. JOHANNS, United States Air Force, 91st Strategic Missile Wing, did, at Minot Air Force Base, North Dakota, on or about 8 October 1981, wrongfully, dishonorably, and disgracefully fraternize and associate on terms of military equality with enlisted members of the United States Air Force, to wit: Sergeant Donna R., by going into the military quarters of the said Sergeant Donna R. at Minot Air Force Base, North Dakota and sharing the same bed with the said Sergeant Donna R. while the said Sergeant Donna R. was intoxicated and *157at a time when the said Sergeant Donna R. was the lawful wife of an enlisted member of the United States Air Force, contrary to the customs and traditions of the armed forces of the United States. Specification 3: In that CAPTAIN MICHAEL A. JOHANNS, United States Air Force, 91st Strategic Missile Wing, did, at Minot, North Dakota, on three or four separate occasions during September, 1981, wrongfully, dishonorably, and disgracefully fraternize and associate on terms of military equality with Staff Sergeant, then Sergeant, Sheryl K., a female active duty enlisted member of the United States Air Force, by engaging in acts of sexual intercourse with the said Staff Sergeant, then Sergeant, Sheryl K., contrary to the customs and traditions of the armed forces of the United States.
Specification 4: In that CAPTAIN MICHAEL A. JOHANNS, United States Air Force, 91st Strategic Missile Wing, did, at Minot Air Force Base, North Dakota, on two or three occasions, during November, 1981, wrongfully, dishonorably, and disgracefully fraternize and associate on terms of military equality with Senior Airman Michelle P., then known as Senior Airman Michelle S., a female active duty enlisted member of the United States Air Force, by engaging in acts of sexual intercourse with the said Senior Airman Michelle P., then known as Senior Airman Michelle S., contrary to the customs and traditions of the armed forces of the United States.
CHARGE II: Violation of the Uniform Code of Military Justice, Article 134. Specification: In that CAPTAIN MICHAEL A. JOHANNS, United States Air Force, 91st Strategic Missile Wing, did, at Minot Air Force Base, North Dakota, on or about 5 October 1981, wrongfully have sexual intercourse with Donna R., a married woman, not his wife.
The Court of Military Review in its decision below delineated the facts surrounding these offenses as follows:
The accused was a single, 28 year old missile combat crew commander who had been stationed at Minot Air Force Base, North Dakota, since completion of training in 1978. The Officers’ Open Mess at Minot was being redecorated; as a result, officers had been authorized to utilize the facilities of the Noncommissioned Officers’ Open Mess. The accused availed himself of the opportunity and socialized at the NCO Club. There he met Sgt R. (who was married), SrA P. and SSgt K. He dated each and ultimately had sexual relations with them all. On one occasion, the accused and Sgt R. went on a date downtown, and thereafter returned to her house on base. Sgt. R. was intoxicated and therefore remembers nothing other than the next morning the accused was asleep next to her in her bed.
All this interaction was completely consensual, private, nondeviate, and sometimes instigated by the women involved. The accused was neither the commander nor supervisor of any of these enlisted members, and their respective relationships were not publicized.4 In the opinion of the enlisted women, the accused’s activities were neither dishonorable nor service discrediting. The charges resulted from the apparently private, voluntary liaisons.
17 M.J. at 864.
The Government had contended before the Court of Military Review that there was a custom in the Air Force which prohibited fraternization and made criminal “the association of officers with enlisted personnel on terms of military equality.” However, the court below found “that at the time of the offenses in issue, there did not exist a clear-cut standard for gauging so called ‘fraternization’ in the Air Force.” Id. at 865. Furthermore, the court
specifically [found] that as a matter of fact and law the custom in the Air Force *158against fraternization has been so eroded as to make criminal prosecution against an officer for engaging in mutually voluntary, private, non-deviate sexual intercourse with an enlisted member, neither under his command nor supervision, unavailable.
Id. at 869 (footnote omitted).
II
In Parker v. Levy, 417 U.S. 733, 94 S.Ct. 2547, 41 L.Ed.2d 439 (1974), the Supreme Court emphasized that “the military is, by necessity, a specialized society separate from civilian society.” Id. at 743, 94 S.Ct. at 2555. Moreover, “to maintain the discipline essential to perform its mission effectively, the military has developed what ‘may not unfitly be called the customary military law’ or ‘general usage of the military service.’ ” Id. at 744, 94 S.Ct. at 2556. The Supreme Court pointed out that Articles 133 and 134 of the Uniform Code have a lineage extending back more than three centuries, id. at 745-46, 94 S.Ct. at 2556-57; and that “[decisions of this Court during the last century have recognized that the longstanding customs and usages of the services impart accepted meaning to the seemingly imprecise standards of Arts. 133 and 134.” Id. at 746-47, 94 S.Ct. at 2557. Thus, in 1857, the Court had “upheld the Navy’s general article, which provided that ‘[a]ll crimes committed by persons belonging to the navy, which are not specified in the foregoing articles, shall be punished according to the laws and customs in such cases at sea.’ ” Id. at 747, 94 S.Ct. at 2557, citing Dynes v. Hoover, 20 How. 65, 15 L.Ed. 838 (1857). The rationale for this result had been that,
“[Notwithstanding the apparent indeterminateness of such a provision, it is not liable to abuse; for what those crimes are, and how they are to be punished, is well known by practical men in the navy and army, and by those who have studied the law of courts-martial, and the offenses of which the different courts martial have cognizance.” Id., at 82.
In considering Captain Levy’s contention that Articles 133 and 134 were “void for vagueness” under the due process clause of fifth amendment, the Supreme Court concluded that, “[f]or the reasons that differentiate military society from civilian society, we think Congress is permitted to legislate both with greater breadth and with greater flexibility when prescribing the rules by which the former shall be governed than it is when prescribing rules for the latter.” 417 U.S. at 756, 94 S.Ct. at 2561. “Because of the factors differentiating military society from civilian society,” the Court held
that the proper standard of review for a vagueness challenge to the articles of the Code is the standard which applies to criminal statutes regulating economic affairs.
Id. Consequently, Levy’s attack on Articles 133 and 134 as void for vagueness was rejected because he “could have had no reasonable doubt that his public statements urging Negro enlisted men not to go to Vietnam if ordered to do so were both ‘unbecoming an officer and a gentlemen’, and ‘to the prejudice of good order and discipline in the armed forces” ” Id. at 757, 94 S.Ct. at 2562.
Obviously, the premise for this result in Parker v. Levy, supra, was that, in view of the military customs, usage, and training the accused could not successfully claim that he lacked constitutionally required notice under the more relaxed standard of measuring void-for-vagueness. However, because that premise is inapplicable to Captain Johanns, the result here must be that reached by the Court of Military Review. Cf. Lambert v. California, 355 U.S. 225, 78 S.Ct. 240, 2 L.Ed.2d 228 (1957); United *159States v. Tolkach, 14 M.J. 239 (C.M.A. 1982).
In discussing Article 133, the Manual for Courts-Martial in effect when Johanns was tried explained:
Conduct violative of this article is action or behavior in an official capacity which, in dishonoring or disgracing the individual as an officer, seriously compromises his character as a gentleman, or action or behavior in an unofficial or private capacity which, in dishonoring or disgracing the individual personally, seriously compromises his standing as an officer.
Para. 212, Manual for Courts-Martial, United States, 1969 (Revised edition) (emphasis added). With respect to disorders and neglects to the prejudice of good order and discipline in the armed forces, the Manual remarked:
Almost any irregular or improper act on the part of a member of the military service could be regarded as prejudicial in some indirect or remote sense; however, the article does not contemplate these distant effects. It is confined to cases in which the prejudice is reasonably direct and palpable.
* *****
A breach of a custom of the service may result in a violation of this clause of Article 134. In its legal sense the word “custom” imports something more than a method of procedure or a mode of conduct or behavior which is merely of frequent or usual occurrence. Custom arises out of long established practices which by common consent have attained the force of law in the military or other community affected by them. There can be no such thing as a custom that is contrary to existing law or regulation. A custom which has not been adopted by existing statute or regulation ceases to exist when its observance has been long abandoned. Many customs of the service are now set forth in regulations of the various armed forces. Violations of those customs should be charged under Article 92 as violations of the regulations in which they appear. Para. 2136, Manual, supra (emphasis added). The language of the 1951 Manual for Courts-Martial is almost identical. See Para. 2136, Manual, supra (emphasis paras. 213 and 2136, Manual for Courts-Martial, United States, 1951; see also paras. 182 and 183, Manual for Courts-Martial, United States Army, 1949 (discussing Articles of War 95 and 96). Interestingly, none of these three Manuals contains a form specification for “fraternization.” See App. 6,1969 Manual; App. 6c, 1951 Manual; App. 4,1949 Manual, all supra.
Consistent with these Manual provisions, this court has “indicated that Article 134,10 U.S.C. § 934, is not intended ‘to regulate the wholly private moral conduct of an individual.’ See United States v. Berry, 6 U.S.C.M.A. 609, 614, 20 C.M.R. 325, 330 (1956); United States v. Snyder, 1 U.S.C. M.A. 423, 427, 4 C.M.R. 15, 19 (1952). These pronouncements have been interpreted to mean that “[fjornication in the absence of aggravating circumstances is recognized as not an offense under military law.” United States v. Wilson, 32 C.M.R. 517, 518 (A.B.R. 1962). Certainly officers hold a special status, whereunder a higher standard of conduct is required of them by law and custom. United States v. Means, 10 M.J. 162 (C.M.A. 1981). Nonetheless, even for an officer, private fornication in the absence of some other aggravating circumstance would not seem subject to prosecution under Articles 133 and 134 — regardless of the moral censure to which this activity might be subject.
If the officer’s sexual partner is an enlisted person, does this constitute sufficient aggravation to make private fornication subject to prosecution? For two reasons, the answer to this question depends on whether there was a custom proscribing this type of relationship. In the first place, if such a custom exists, violation of that custom would tend to have a much more direct and palpable effect on good order and discipline and would more seriously compromise the officer’s standing. He would be perceived as flouting military authority — which, of course, no officer may do.
*160Second — and constitutionally more important — the existence of such a custom would provide notice to officers, so that they would have no reasonable doubt as to the legal requirements to which they are subject. Obviously, “not every social contact between an officer and enlisted man is or even can reasonably be prohibited. To do so would be inconsistent with our democratic concept of social relations and, probably, unavailing.” United States v. Pitasi, 20 U.S.C.M.A. 601, 608, 44 C.M.R. 31, 38 (1971). Custom can help define which relationships between officers and enlisted persons are improper.
Customs differ among the armed services. Coast Guard customs and regulations still allow the wearing of a beard, as did the Navy until recently; but the other services require their members to be clean-shaven. In the Army, an officer still may not protect himself from rain with an umbrella; but in the Air Force this custom has been abandoned. Indeed, the Air Force— the most recently created of the armed services — has never honored some of the customs recognized in the senior services; and perhaps because both officers and airmen at one time served together in small flight crews, the barriers placed by custom between officers and enlisted persons have probably always been lower in that service than in the others.
Undoubtedly, the entry into the armed services of large numbers of “citizen soldiers” during World War II, the Korean War, and the Vietnam War led to abandonment of the observance of many military customs. Cf. para. 213a of the 1969 and 1951 Manuals, both supra. Moreover, since few women other than nurses served in uniform before World War II, there was little opportunity for custom to develop concerning officer-enlisted relationships where different sexes were involved. Indeed, as officer-enlisted marriages have been increasingly condoned by service directives, it has become increasingly difficult for servicepersons to infer that officer-enlisted dating and social contact — an inevitable prelude to wedlock — are forbidden by custom.
The uncertainty as to the proper perimaters of social contacts between officers and enlisted persons — especially when they are of different sexes — led this Court to comment fourteen years ago concerning fraternization: “While the drafting of an appropriate regulation might be difficult, we recommend it to the responsible military authorities.” United States v. Pitasi, supra at 608, 44 C.M.R. at 38. Apparently, this suggestion was not heeded by the Air Force, for we have been cited to no directive of that service which specifically deals with fraternization or with the type of relationship in which Captain Johanns was involved. Moreover, as already noted, previous Manuals for Courts-Martial did not treat this topic — although a form specification for fraternization is now included in the 1984 Manual. See para. 83/, Part IV, Manual for Courts-Martial, United States, 1984.
The court below apparently determined that no custom of that service prohibited Captain Johanns’ private sexual relationships with several enlisted women.2 In the face of this determination by a tribunal which has factfinding powers, it must be assumed that Johanns did not receive notice from an Air Force custom or long-established practice that his amorous activities might transgress Articles 133 and 134. Significantly, Captain Johanns made an effort to determine whether Air Force policy forbade sexual involvements with enlisted women. In response to his inquiry, his supervisor gave him a copy of an article in an Air Force publication which had been written by a highly regarded judge advocate. See Flatten, Fraternization, 10 Air Force Reporter 109 (1981). According to the Court of Military Review, “Our reading of this article reveals that the author believes there is no longer a violation of custom for *161an officer to ‘fraternize’ with an enlisted member, so long as they have no command or supervisory relationship.” 17 M.J. at 869 n. 20.
Although the barriers separating officers and enlisted persons in the Air Force may be lower than in the other services, the problem of fraternization is not limited to the Air Force. In United States v. Stock-en, 17 M.J. 826 (A.C.M.R. 1984), the United States Army Court of Military Review held defective two specifications under Article 134 alleging “fraternization” between a male staff sergeant and two female privates. In an opinion by Judge Yawn, the court observed:
The conduct proscribed by the general article has always been confined to eases where the prejudice is direct and palpable. Such conduct must be easily recognizable as criminal; must have a direct and immediate adverse impact on discipline; and must be judged in the context in which the years have placed it The allegations against appellant fail to meet this test.
Id. at 829 (emphasis added). Subsequently, on November 29, 1984, the Army issued new guidelines with examples in order to clarify the limitations on social contacts between officers and enlisted persons. See HQDA LTR 600-84-2 (Letter from MG Robert M. Joyce, U.S.A, The Adjutant General, November 23,1984).
Obviously, clear directives as to permissible contacts between officers and enlisted persons will obviate the issues present in this case. Under the first amendment and also in light of the Supreme Court’s interpretation of Article I, Section 8, Clause 14 of the Constitution in O’Callahan v. Parker, 395 U.S. 258, 89 S.Ct. 1683, 23 L.Ed.2d 291 (1969), some social contacts may be constitutionally protected. For example, officers could not be prohibited from attending bona fide religious services with enlisted persons. Cf. United States v. Nation, 9 U.S.C.M.A. 724, 26 C.M.R. 504 (1958); United States v. Wysong, 9 U.S.C.M.A. 249, 26 C.M.R. 29 (1958); United States v. Milldebrandt, 8 U.S.C.M.A. 635, 25 C.M.R. 139 (1958). On the other hand, restrictions on contacts — male/female or otherwise — where there is a direct supervisory relationship, can be imposed. However, we need not speculate further about the legality of hypothetical directives that may be issued at some future time.
Ill
With respect to the case at bar, it appears that Captain Johanns lacked the notice from custom or otherwise which, even under the relaxed standard of review established by Parker v. Levy, supra, is constitutionally necessary to meet the due-process requirements of the fifth amendment. Therefore, the Court of Military Review properly dismissed specifications 2, 3, and 4 of Charge I; and the two certified questions must be answered in the affirmative. Because of multiplicity, Charge II and its specification must also be. dismissed. United States v. Rodriquez, 18 M.J. 363 (C.M.A. 1984).
Accordingly, the decision of the United States Air Force Court of Military Review as to Charge II and its specification is reversed; the findings of guilty thereon are set aside and that Charge and its specification are dismissed. In all other respects, the decision below is affirmed.
Judge FLETCHER concurs.

 It was stipulated at trial that the allegations were brought to the attention of the accused’s commander by a member of his squadron on the basis of inferences he drew from conversations with the accused.


. Indeed, if the court below had found that such a custom existed there would be serious concern as to the basis for such a finding.


. The Court also pointed to Smith v. Whitney, 116 U.S. 167, 6 S.Ct. 570, 29 L.Ed. 601 (1886); United States v. Fletcher, 148 U.S. 84, 13 S.Ct. 552, 37 L.Ed. 378 (1893); and Swaim v. United States, 165 U.S. 553, 17 S.Ct. 448, 41 L.Ed. 823 (1897), in support of its thesis that "the usages and customs of war” and "training and experience in the service” give precision to the general prohibitions contained in Arieles 133 and 134, 417 U.S. 733, 747, 748 (1974).